eDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of invention I, claims 1-13,  in the reply filed on 01/03/2022 is acknowledged.
Claims 15-17, 19-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/03/2022.
	Applicants further elect acetylated pregelatinized starch as specific pregelatinized starch and xanthan gum as specific gum, and hydroxyethyl cellulose as specific cellulose. Claims 1-4, 6-8, 10-13 read on the elected species and are under examination, claims 5 and 9 do not read on the elected species and are withdrawn from consideration.
Claims 1-13, 15-17 and 19-21 are pending, clams 1-4, 6-8, 10-13 are under examination.

Priority
	Acknowledge is made that his application is a National Stage Application of PCT/FR2019/050920 filed April 17, 2019, which claims priority from French Patent Application No. 1853350, filed on April 17, 2018.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/16/2020 is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 8, 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 2-3, 8, 10-12  recites the broad recitation, and the claim also recites recitation after “preferably, in particular, being preferred, preferentially” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-8, 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Chauhan et al. (US20120141584) in view of Haeusler et al. (EP2179727).
 
Determination of the scope and content of the prior art
(MPEP 2141.01)
	Chauhan et al.  teaches Multilayer minitablets for oral administration of an active
pharmaceutical ingredient (abstract).  In some embodiments, prior to applying the enteric polymer coating, the core minitablet is coated with a functional coatings or films. Examples of functional coating materials include, but are not limited to, film forming polymers such as an alkylcellulose including methylcellulose or ethylcellulose, a
hydroxyethylcellulose, hydroxypropylcellulose and hydroxybutylcellulose, a hydroxyalkyl alkylcellulose such as
hydroxyethyl methylcellulose and hydroxypropyl methylcellulose, a carboxyalkylcellulose such as carboxymethylcellulose, an alkali metal salt of carboxyalkylcelluloses such as sodium carboxymethylcellulose, a carboxyalkyl alkylcellulose such as carboxymethyl ethylcellulose, a carboxyalkylcellulose
ester, a starch, a pectin such as sodium carboxymethylamylopectine,
a chitin derivate such as chitosan, a polysaccharide such as alginic acid, alkali metal and ammonium salts thereof, a carrageenan, a galactomannan, traganth,
agar-agar, gnm arabicum, gnar gnm and xanthan gum, or a combination (page 4, [0055-0056]). The drug is target for local delivery to colon (claims 1 and 9). 

	Haeusler et al. teaches new polymeric film coatings that allow for site-specific drug targeting to the colon and that may be used for patients suffering from inflammatory bowel diseases as well as for patients with a healthy colon (page 3, [0007-0008]). In one embodiment, the film coating comprises EURYLON® 7 A-PG (acetylated and pregelatinized high amylose maize starch) and ethylcellulose (page 15, [0090]).

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Chauhan et al.   is that Chauhan et al.   do not expressly teach acetylated pregelatinized starch. This deficiency in Chauhan et al.   is cured by the teachings of Haeusler et al.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chauhan et al., as suggested by Haeusler et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to combine acetylated pregelatinized starch and the combination of hydroxyethyl cellulose and xanthan gum into a film forming mixture of acetylated pregelatinized starch, hydroxyethyl cellulose and xanthan gum because acetylated pregelatinized starch is recognized as film former for coating as suggested by Haeusler et al. and the combination of hydroxyethyl cellulose and xanthan gum is recognized as film former for coating as suggested by Chauhan et al. MPEP 2144.04, "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). Mixture of two known herbicides held prima facie obvious. Therefore, it is obvious for one of ordinary skill in the art to combine acetylated pregelatinized starch and the combination of hydroxyethyl cellulose and xanthan gum into a film forming mixture of acetylated pregelatinized starch, hydroxyethyl cellulose and xanthan gum and produce instant claimed invention with reasonable expectation of success.

Regarding claims 10-12, prior arts are silent about the ratio  among acetylated pregelatinized starch, hydroxyethyl cellulose and xanthan gum; but at least mixing the same amount of each film former is obvious, and thus, the ratio is 1:1:1.  Furthermore, it is within skill of one of ordinary skill in the art to optimize the amount of each film former and have the claimed ratio after routing experimentation, especially in the absence of evidence of criticality of the claimed range. MPEP 2144.05. 
Regarding claim 13, for the same rational as claims 10-12, it is within skill of one of ordinary skill in the art to optimize the amount of each film former and have the claimed ratio after routing experimentation, especially in the absence of evidence of criticality of the claimed range. MPEP 2144.05. 

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Chauhan et al. (US20120141584) in view of Haeusler et al. (EP2179727), as applied for the above 103 rejections for claims 1-4, 6-8, 10-13, further in view of Bess et al. (US7067116).
In arguendo that the amount of each film former can not be optimized through routing experimentation to reach the claimed ratio, claims 10-13 are still obvious in the following analysis.

Determination of the scope and content of the prior art
(MPEP 2141.01)
	Chauhan et al.  and Haeusler et al. teaching have already been discussed in the above 103 rejections and are incorporated herein by reference.
	Bess et al. teaches Physiologically acceptable films, including edible films, are
disclosed. The films include a water soluble film-forming polymer, such as pullulan, and a taste masked pharmaceutically active agent, such as dextromethorphan (abstract). The film-forming agent used in the films according to the present invention can be selected from the group consisting of pullulan, hydroxypropylmethyl cellulose, hydroxyethyl cellulose, hydroxypropyl cellulose, polyvinyl pyrrolidone,
carboxymethyl cellulose, polyvinyl alcohol, sodium alginate, polyethylene glycol, xanthan gum, tragacanth gum, guar gum, acacia gum, arabic gum, polyacrylic acid, methyhnethacrylate copolymer, carboxyvinyl polymer, amylase, high amylase starch, hydroxypropylated high amylase starch, dextrin, pectin, chitin, chitosan, levan, elsinan, lagen, gelatin, zein, gluten, soy protein isolate, whey protein isolate, casein and 0.01 to about 99 wt%, preferably about 30 to about 80 wt%, more preferably
from about 45 to about 70 wt % of the film and even more  preferably from about 60 to about 65 wt % of the film (column 5, line 1-16). The coating materials can in general be any of a large number of conventional natural or synthetic film-forming materials used singly, in admixture with each other, and in admixture with plasticizers, pigments, etc. (column 10, line 64-67).

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Chauhan et al.   is that Chauhan et al. do not expressly teach amount of firm former. This deficiency in Chauhan et al. is cured by the teachings of Bess et al.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chauhan et al., as suggested by Bess et al.,  and produce the instant invention.
One of ordinary skill in the art would have been motivated to adjust and optimize the amount of film former from 1-99% because this is optimization under prior art condition. MPEP 2144.05. Under guidance from Bess et al. teaching film former from 1-
Since prior arts  teach film former from 1-99%, as long as the total amount is in this range, each of pregelatinized starches, xanthan gum and hydroxyethylcellulose is from 1-99%, and their ratio in claims 10-13 is in the claimed range by simple calculation

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.



Claims 1-4, 6-8, 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Martyn et al. (US20090004275).
 For compact prosecution purpose, additional starch species pregelatinized starch is examined.
Determination of the scope and content of the prior art
(MPEP 2141.01)
	Martyn et al. teaches A composition for oromucosal delivery of a biologically

for oromucosal delivery of a biologically active agent, which composition releases the agent within 5 minutes when applied to an oromucosal surface in use, wherein the
composition comprises a biologically active agent and a matrix-former, and the biologically active agent is present as an ion pair complex (page 1, [0012]). The matrix-former(s) constitute(s) at least 0.1% by weight and maximally 99% by weight ( e.g., 0.3% to 99% by weight), more preferably 1 to 80% by weight ( e.g., 5% to 80%
by weight), most preferably 10 to 50% by weight, each value being relative to the weight of the entire composition. Substances intended for use, singly or in combination,
as the matrix-former include, but are not limited to: water-soluble or dispersible hydrocolloidal gums such as gum arabic, xanthan gum, acacia, locust bean gum, pectin, alginates, guargum, carrageenan, curdlan, beta-glucans, dextrans and gum tara; hydrolytically or chemically modified oligosaccharides and polysaccharides such as chitosan, low dextrose equivalent (DE) starches, maltodextrins, dextrins, dextrans, polydextrose, high amylase starch, lipophilic substituted starches (such as hydroxyethyl starch), pregelatinized starches, and propylene glycol alginate; water-soluble
cellulose ethers such as hydroxypropyl cellulose. The above are provided as exemplary ingredients and are not intended to limit the compositional scope of the film-forming matrix. (page 3, [0035-0036]).

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
Martyn et al.  is that Martyn et al.  do not expressly teach hydroxyethyl cellulose. 

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce the instant invention.
Martyn et al.  teaches a combination of pregelatinized starches, xanthan gum and hydroxypropyl cellulose, one of ordinary skill in the art would have been motivated to replace hydroxyethyl cellulose for hydroxypropyl cellulose to have a combination of pregelatinized starches, xanthan gum and hydroxyethylcellulose because hydroxyethyl cellulose is homolg and obvious variant of hydroxypropyl cellulose. MPEP 2144.09, Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). Therefore, it is obvious for one of ordinary skill in the art to replace hydroxyethyl cellulose for hydroxypropyl cellulose to have a combination of pregelatinized starches, xanthan gum and hydroxyethylcellulose and produce instant claimed inventio with reasonable expectation of success.

Regarding claims 10-13, Martyn et al.  teaches matrix former from 1-80%, as long as the total amount is in this range, each of pregelatinized starches, xanthan gum and hydroxyethylcellulose is from 1-80%, and their ratio in claims 10-13 is in the claimed range by simple calculation.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-4, 6-8, 10-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of copending Application No. 16770389 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application teaches the combination of cellulose, xanthan gum and pregelatinized starch, although the reference application is silent about film-forming, this is intended use that is not limiting, thus, one artisan in the art would immediately recognize obvious variant of instant claim ed invention over copending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANFENG SONG. Ph.D. whose telephone number is (571)270-1978. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JIANFENG SONG/Primary Examiner, Art Unit 1613